Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20     PageID.1896   Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 MARVIN GERBER, et al.,

                Plaintiffs,                  Case No. 19-13726
                                             HON. VICTORIA A. ROBERTS
 v.

 HENRY HERSKOVITZ, et al.,

          Defendants.
 ___________________________/

           ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS
                     [ECF No. 32] and [ECF No. 45]

      I.     INTRODUCTION
           Marvin Gerber and Dr. Miriam Brysk (“Plaintiffs”) allege a group of

 protestors infringes on their federal and state rights by regularly protesting in

 front of a Jewish synagogue where Plaintiffs attend religious services.

 Plaintiffs also allege the City of Ann Arbor (“City”) and several of its

 employees contribute to this infringement by failing to enforce the Ann Arbor

 City Code (“Code”).

           There are two groups of Defendants: (1) the protestors; and (2) the

 City and several of its employees (collectively “Defendants”). Each group of

 Defendants filed a Motion to Dismiss for lack of subject matter jurisdiction

 and for failing to state a claim.


                                         1
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20     PageID.1897   Page 2 of 11




          Plaintiffs seek monetary damages and ask the Court to enjoin these

 Defendants from engaging in peaceful political speech in public areas. The

 Constitution simply does not tolerate such restraint.

          Plaintiffs lack Article III standing. For that reason, the Court GRANTS

 the pending Motions to Dismiss for lack of subject matter jurisdiction.

    II.     FACTUAL BACKGROUND
          The facts are taken from the First Amended Complaint.

          Martin Gerber is a member of the Beth Israel Synagogue

 (“Synagogue”). Dr. Miriam Brysk is a Holocaust survivor and a member of

 the Pardes Hannah Congregation, located in an annex next door to the

 Synagogue.

          Every Saturday since September 2003, Defendant Henry Herskovitz

 leads a group of protestors. They typically place 18-20 signs, posters, and

 placards on the grass section adjacent to the sidewalk in front of the

 Synagogue, as well as on the grass section across the street, facing the

 Synagogue. They also lean them against trees and portable chairs that the

 protestors bring with them. The protestors also carry signs in their hands or

 attach them to twine hanging from their necks. The signs display statements

 such as “Resist Jewish Power,” “Jewish Power Corrupts,” “Fake News: Israel




                                         2
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20      PageID.1898   Page 3 of 11




 Is A Democracy,” “Stop Funding Israel,” and “End the Palestinian Holocaust.”

 Plaintiffs say these signs are anti-Israeli, anti-Zionist, and antisemitic.

           They show up every Saturday morning – the Jewish Sabbath – at

 approximately 9:30 AM, position their signs, and stay until approximately

 11:00 or 11:30 AM. This time period coincides with the time Synagogue

 members arrive to conduct and participate in Sabbath service. The signs are

 readily visible to Synagogue members and their children.

           Plaintiffs describe the signs as offensive; causing anger and extreme

 emotional distress significantly diminishing their enjoyment of attending

 Sabbath services; and, adversely affecting their willingness to attend

 Sabbath at this location.

           Plaintiffs say this conduct violates the Code because it requires the

 protestors to have a permit to place the signs on the grass sections. They do

 not have one. Further, Plaintiffs say the protestors would not even qualify for

 a permit. The City Defendants disagree. They believe the Code does not

 prohibit the protestors’ activities, nor does it require them to obtain a permit.

    III.     STANDARD OF REVIEW
           Defendants bring their motions pursuant to Federal Rules of Civil

 Procedure 12(b)(1) and (12)(b)(6).




                                          3
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20      PageID.1899    Page 4 of 11




       Fed. R. Civ. P. 12(b)(1) provides for dismissal if there is a “lack of

 jurisdiction over the subject matter.” Where subject matter is challenged

 under Rule 12(b)(1), the plaintiff has the burden to prove jurisdiction to

 survive the motion. Standing is “an essential and unchanging part of the

 case-or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife,

 504 U.S. 555, 560 (1992). Without standing, the Court lacks subject-matter

 jurisdiction and “cannot proceed at all in any cause.” Steel Co. v. Citizens for

 a Better Env’t, 523 U.S. 83, 94 (1998).

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests a

 complaint’s legal sufficiency. Although the federal rules only require that a

 complaint contain a “short and plain statement of the claim showing that the

 pleader is entitled to relief,” see Fed. R. Civ. P. 8(a)(2), the statement of the

 claim must be plausible. Indeed, “[t]o survive a motion to dismiss, a complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

 plausible where the facts allow the Court to infer that the defendant is liable

 for the misconduct alleged. Id. This requires more than “bare assertions of

 legal conclusions”; a plaintiff must provide the “grounds” of his or her

 “entitlement to relief.” League of United Latin Am. Citizens v. Bredesen, 500


                                         4
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20      PageID.1900   Page 5 of 11




 F.3d 523, 527 (6th Cir. 2007); Twombly, 550 U.S. at 555 (while detailed

 factual allegations are not required, a pleading must offer more than “labels

 and conclusions” or “a formulaic recitation of the elements of the cause of

 action”).

          The Court is obligated to construe the complaint in the light most

 favorable to the plaintiff, accept all factual allegations as true, and determine

 whether the complaint contains enough facts to state a claim to relief that is

 plausible on its face. U.S. ex rel. SNAPP, Inc. v. Ford Motor Co., 532 F.3d

 496, 502 (6th Cir. 2008). The Court “may consider the Complaint and any

 exhibits attached thereto, public records, items appearing in the record of the

 case and exhibits attached to defendant’s motion to dismiss so long as they

 are referred to in the Complaint and are central to the claims contained

 therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

 Cir. 2008)).

    IV.      ANALYSIS

     A. Plaintiffs Lack Article III Standing
          To show Article III standing, a plaintiff must demonstrate: (1) injury in

 fact; (2) a causal connection between the alleged injury in fact and the

 defendant’s alleged conduct; and (3) a substantial likelihood that the

 requested relief will redress the alleged injury in fact. Lujan, 504 U.S. at 560;


                                          5
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20   PageID.1901   Page 6 of 11




 Vt. Agency of Natural Res. v. United States ex rel. Stevens, 529 U.S. 765,

 771 (2000).

       At the pleading stage, the plaintiff must clearly allege facts

 demonstrating each element. Buchholz v. Meyer Njus Tanick, PA, 946 F.3d

 855, 861 (6th Cir. 2020). The Supreme Court advises that “[a]t the pleading

 stage, general factual allegations of injury resulting from the defendant’s

 conduct may suffice, for on a motion to dismiss we ‘presum[e] that general

 allegations embrace those specific facts that are necessary to support the

 claim.” Lujan, 504 U.S. at 561.

       The first element – injury in fact – includes two sub-elements: (1)

 concreteness; and (2) particularization. Id. “To establish injury in fact, a

 plaintiff must show that he or she suffered ‘an invasion of a legally protected

 interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

 conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548

 (2016) (quoting Lujan, 504 U.S. at 560)).

       Plaintiffs allege that because of Defendants’ conduct and speech, they

 suffer “extreme emotional distress,” and that the conduct interferes with their

 right to practice their religion without being “harassed” under the Free

 Exercise Clause of the First Amendment. [ECF No. 11, PageID.219-220.

 ¶20-21)]. They say the protestors’ conduct is not protected by the First


                                       6
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20          PageID.1902   Page 7 of 11




 Amendment, that placement of signs and placards on the grass sections

 violates the Code, and the City’s failure to enforce its Code against the

 protestors contributes to Plaintiffs’ injury.

       Even taking all of these allegations as true, Defendants say Plaintiffs

 fail to demonstrate an injury in fact. They say Plaintiffs’ allegation that they

 were injured by having to walk past the protestors’ signs as they entered

 Synagogue property does not rise to the level of an “actual concrete

 particularized injury.”

       Plaintiffs certainly assert a particularized injury. “For an injury to be

 ‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’”

 Id. at 1548. However, the Supreme Court repeatedly makes clear that “an

 injury in fact must be both concrete and particularized.” Id. A “concrete” injury

 must be “‘de facto’; that is, it must actually exist.” Id.

       Plaintiffs fail to assert a concrete injury. They rely primarily on

 Ricketson v. Experian Info. Solutions, Inc., 266 F.Supp.3d 1083 (W.D. Mich.

 Jul. 18, 2017). Ricketson sent a letter to three consumer-reporting agencies

 disputing a negative tradeline. Id. at 1086. Two of the three agencies

 removed the tradeline after conducting reinvestigations. Id. The third agency

 classified Ricketson’s letter as “suspicious” and did not conduct a

 reinvestigation. Id. at 1087. Ultimately, Ricketson filed suit against the third


                                          7
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20      PageID.1903   Page 8 of 11




 agency and alleged he suffered “mental stress, lost sleep, and emotional

 distress” as a result of the agency’s alleged violation of the Fair Credit

 Reporting Act (“FCRA”). Id.

       In cross-motions for summary judgment, the parties disputed whether

 Ricketson suffered an injury in fact. Id. The court held that Ricketson’s claim

 “relates directly to the harms the FCRA was meant to address – the risk of

 inaccurate information in a consumer’s file and the inability of consumers to

 correct that information and receive assurance from a [consumer-reporting

 agency] after reinvestigation.” Id. at 1089. The court also found Ricketson

 had standing because he suffered a type of “informational injury” that courts

 have found sufficient to confer standing. Id. at 1091.

       Plaintiffs’ reliance on Ricketson is misplaced. They fail to provide any

 sources to support the notion that an intangible injury such as “extreme

 emotional distress” confers standing in the First Amendment context.

       Although the Supreme Court held that intangible injuries can be

 concrete, Spokeo, 136 S.Ct. at 1549, it instructs that when determining

 whether an intangible harm constitutes injury in fact, “both history and the

 judgment of Congress play important roles,” and “it is instructive to consider

 whether an alleged intangible harm has a close relationship to a harm that

 has traditionally been regarded as providing a basis for a lawsuit in English


                                       8
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20   PageID.1904   Page 9 of 11




 or American courts.” Id. Congress can identify intangible harms that meet the

 minimum Article III requirements for standing; however, even when

 Congress elevates intangible harms, that “does not mean that a plaintiff

 automatically satisfies the injury-in-fact requirement,” because “Article III

 standing requires a concrete injury even in the context of a statutory

 violation.” Id. The type of “informational injury” sufficient for standing in

 Ricketson is not sufficient for purposes of the First Amendment.

       The Supreme Court is emphatic about the path to standing when it

 comes to First Amendment litigants: “[a]llegations of a subjective ‘chill’ are

 not an adequate substitute for a claim of specific present objective harm or

 a threat of specific future harm.’” Morrison v. Board of Educ. of Boyd County,

 521 F.3d 602, 608 (6th Cir. 2008) (quoting Laird v. Tatum, 408 U.S. 1, 13-14

 (1972)). ‘“A subjective chill, without more, does not confer standing on a

 party.”’ Muslin Community Ass’n of Ann Arbor v. Ashcroft, 459 F.Supp.2d

 592, 597-98 (E.D. Mich. Sept. 29, 2006) (quoting Fort Wayne Books, Inc., v.

 Indiana, 489 U.S. 46, 60 (1989)).

       There is no allegation that the protestors prevent Plaintiffs from

 attending Sabbath services, that they block Plaintiffs’ path onto the property

 or to the Synagogue, or that the protests and signs outside affect the services

 inside. Plaintiffs merely allege that the Defendants’ conduct causes them


                                       9
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20       PageID.1905    Page 10 of 11




 distress and “interferes” with their enjoyment of attending religious services.

 This is the “subjective chill” that is “not an adequate substitute for a claim of

 specific present objective harm or a threat of specific future harm.” Laird v.

 Tatum, 408 U.S. 1, 13-14 (1972). This type of “chill” does not confer standing

 and is not actionable.

       Plaintiffs fail to allege a concrete injury, and thus fail to allege an injury

 in fact. This is fatal to their lawsuit since they cannot satisfy an essential

 element of Article III standing.

       The Court need not address whether Plaintiffs satisfy the last two

 elements of standing, nor must the Court address Defendants’ arguments

 that Plaintiffs’ fail to state a claim.

     B. CONCLUSION
       Indeed, the First Amendment more than protects the expressions by

 Defendants of what Plaintiffs describe as “anti-Israeli, anti-Zionist, an

 antisemitic.” Peaceful protest speech such as this – on sidewalks and streets

 – is entitled to the highest level of constitutional protection, even if it disturbs,

 is offensive, and causes emotional distress. McCullen v. Coakley, 573 U.S.

 464, 476 (2014). The Defendants do nothing that falls outside of the

 protections of the First Amendment, since “a function of free speech under

 our system of government is to invite dispute,” Terminiello v. City of Chicago,


                                           10
Case 2:19-cv-13726-VAR-MJH ECF No. 66 filed 08/19/20    PageID.1906    Page 11 of 11




 337 U.S. 1, 4 (1949). In public debate we must tolerate “insulting, and even

 outrageous, speech in order to provide adequate breathing space to the

 freedoms protected by the First Amendment.” Boos v. Barry, 485 U.S. 312,

 322 (1988) (internal quotation marks and citations omitted).

       Plaintiffs do not sufficiently allege Article III standing. The Court lacks

 subject matter jurisdiction and must dismiss this case.

     Defendants’ Motions to Dismiss are GRANTED.

     IT IS ORDERED.

 Date: August 19, 2020                       s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Court Judge




                                        11
